Case 1:18-cv-24227-CMA Document 41 Entered on FLSD Docket 12/11/2018 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 18-24227-CIV-ALTONAGA/Goodman

  JASON MILLER,

         Plaintiff,
  v.

  GIZMODO MEDIA GROUP,
  LLC, et al.,

        Defendants.
  ___________________________/

                                              ORDER

         THIS CAUSE came before the Court on the Motion to Appear Pro Hac Vice, Consent to

  Designation, and Request to Electronically Receive Notices of Electronic Filing for Katherine M.

  Bolger (the “Motion”), pursuant to the Special Rules Governing the Admission and Practice of

  Attorneys in the United States District Court for the Southern District of Florida and Section 2B

  of the CM/ECF Administrative Procedures [ECF No. 36]. Being fully advised, it is

         ORDERED AND ADJUDGED that the Motion is GRANTED. Katherine M. Bolger

  may appear and participate in this action on behalf of defendants Gizmodo Media Group, LLC

  and Katherine Krueger. The Clerk shall provide electronic notification of all electronic filings to

  Katherine M. Bolger at katebolger@dwt.com.

         DONE AND ORDERED in Miami, Florida, this 11th day of December, 2018.



                                                          _________________________________
                                                          CECILIA M. ALTONAGA
                                                          UNITED STATES DISTRICT JUDGE

  cc:    counsel of record
